82 U.S. 547 (1872)
15 Wall. 547
HANNEWINKLE
v.
GEORGETOWN.
Supreme Court of United States.

*548 Mr. Samuel Tyler, for the appellant; Mr. W.A. Cook, contra.
Mr. Justice HUNT delivered the opinion of the court.
The action in this case cannot be sustained. It has been the settled law of the country for a great many years, that an injunction bill to restrain the collection of a tax, on the sole ground of the illegality of the tax, cannot be maintained. There must be an allegation of fraud; that it creates a cloud upon the title; that there is apprehension of multiplicity of suits, or some cause presenting a case of equity jurisdiction. This was decided as early as the days of Chancellor Kent, in Mooers v. Smedley,[*] and has been so held from that time onward. The remedy was held to be at law by writ of certiorari or by action of trespass.
It has long been held, also, that there exists no cloud upon the title which justifies the interference of a court of equity, where the proceedings are void upon their face, that is, the same record which must be introduced to establish the title claimed, will show that there is no title.[]
*549 The whole subject has been recently examined in this court in Dows v. The City of Chicago.[*] The head note of the case is in these words: "A suit in equity will not lie to restrain the collection of a tax on the sole ground that the tax is illegal. There must exist in addition, special circumstances bringing the case under some recognized head of equity jurisdiction, such as that the enforcement of the tax would lead to a multiplicity of suits or produce irreparable injury, or where the property is real estate, throw a cloud upon the title of the complainant." The sole ground of the present bill is the illegality of the tax.
We are all of the opinion that the bill states no cause of action, and that it was properly dismissed.
JUDGMENT AFFIRMED.
NOTES
[*]  6 Johnson's Chancery, 28.
[]  Heywood v. City of Buffalo, 14 New York, 534; Susquehanna Bank v. Supervisors Broome County, 25 New York, 312.
[*]  11 Wallace, 109.